ORDER

PER CURIAM.
Dennis Cannon, individually and as trustee of the Revocable Living Trust Agreement of Hazel M. Cannon, appeals from the judgment of the trial court following a jury verdict in favor of Brittany Fravell, née Cannon, and Taylor Cannon in this trust-contest case. We have reviewed the briefs of the parties and the record on appeal, and we find Appellant’s claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015). We grant Appellant’s motion on appeal for $62,285.40 in attorney’s fees and $3,321.67 in expenses, and Respondents’ motion on appeal for attorney’s fees in the amount of $ 15,970.00, both to be paid from Appellant’s share of the trust estate.